Opinion issued August 30, 2012




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00379-CR
                                    ____________

                           LARRY FLOOD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1324677


                          MEMORANDUM OPINION

      Appellant, Larry Flood, pleaded guilty to the felony offense of failure to

comply with sex offender registration requirements. The trial court found appellant

guilty and, in accordance with the terms of appellant’s plea agreement with the

State, sentenced appellant to confinement for three years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se

notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant did not

appeal any pre-trial matters, and the trial court did not give permission for appellant

to appeal. The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).




                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3